OPINION OP THE COURT BY
WILDER, J.
(Prear, C.J., dissenting.)
Plaintiff secured judgment against defendant in the district court of Honolulu for the sum of $120.38. Execution on this judgment was returned wholly unsatisfied. Then under Section 2118 of the Revised Laws the garnishee was cited in and ordered to pay plaintiff the sum of $65 found to be due defendant as wages from the garnishee. From this decision of the district court the garnishee appealed to this court on the point oi law that it was and is void because defendant was a seaman within the meaning of Section 4536 of the H. S. Revised Statutes and his wages were not subject to garnishment or arrestment from any court.
Section 4536 of the U. S. Revised Statutes is as follows; “No wages due or accruing to any seaman or apprentice shall be subject to attachment 'or arrestment from any court; and every payment of wages to a seaman or apprentice shall be valid in law, notwithstanding any previous sale or assignment of wages, or of any attachment, incumbrance, or arrest ment thereon; and no assignment or sale of wages, or of sal *417vage, made prior to the accruing thereof, shall bind the party-making the same, except such advance securities as are authorized by this Title.”
It is claimed by the garnishee and admitted by the plaintiff that defendant is a seaman within the meaning of that section». There being no issue raised as to whether defendant is a seaman within the meaning of that section, and that statute under the Organic Act having the same force and effect in this Territory as elsewhere in the United States, the only question to be decided is whether wages due a seaman may be attached or subjected to garnishee process after a judgment against him.
Plaintiff admits that such wages cannot be attached or subjected to garnishment before judgment, but contends that after judgment the statute does not prevent attachment or garnishment. We fail to see the distinction. There is no question but that this statute was enacted for the protection of seamen i the effect of it is to nail the wages of a seaman to the mast of his-ship. And, if a seaman’s-wages for his own benefit are protected from attachment, what difference does it make to him whether they are attached before or after judgment. In our-opinion there is ho such distinction as is contended for.
It is desirable for seamen and in the interests of the public that nothing shall obstruct the right of seamen to get their wages. This right the statute protects. See McCarty v. City of New Bedford, 4 Fed. 818. The seamen themselves cannot lawfully assign or anticipate their wages. See The George W. Wells, 118 Fed. 761.
A judgment against a seaman gives the judgment creditor a right to levy execution on all property of the seaman liable to-execution, but under the federal statute the right of a seaman-, to be paid his wages cannot be attached or arrested by execution or garnishee process. See McCarty v. City of New Bedford, supra; The St. Louis, 48 Fed. 312.
The cases of Telles v. Lynde, 47 Fed. 912, and In re The Queen, 93 Fed. 834, are relied on by plaintiff. If these cases hold, as claimed, that wages due a seaman may be seized under-an execution issued on a valid judgment in a state court, they. *418are not good law, because the wages (that is, the right to the wages,) were attached and arrested whether called by garnishment, trustee process, foreign attachment, proceedings supplemental to execution or execution itself. The contention claimed for is also opposed to the views, or the logical deduction therefrom, of Judges Benedict (4 Fed. 818), Nelson (14 Fed. 858), Brown (20 Fed. 57) and Lowell (17 Fed. 627, 703). And what is more, it is opposed to the plain and ordinary meaning of the words of the statute.
M. F. Prosser, Deputy Attorney General, (F. G. Peters, Attorney General, with him on the brief), for plaintiff.
Smith & Lewis for the garnishee.
The decision of the district magistrate is reversed and the order of attachment is dismissed.